Appellate Case: 18-9570    Document: 010110663824   Date Filed: 03/29/2022   Page: 1
                                                                          FILED
                                                                   United States Court of
                                     PUBLISH                           Appeals
                                                                       Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                      March 29, 2022
                            FOR THE TENTH CIRCUIT                 Christopher M. Wolpert
                          _________________________________           Clerk of Court

     KELLY CAMILA GONZALEZ
     AGUILAR, f/k/a Oscar Alexis
     Gonzalez Aguilar,

          Petitioner,                                   No. 18-9570

     v.

     MERRICK B. GARLAND, Attorney
     General of the United States, ∗

          Respondent.
                          _________________________________

                Appeal from the Board of Immigration Appeals
                             (Petition for Review)
                       _________________________________

 Nicole Henning, Jones Day, Chicago, Illinois (Dennis D’Aquila, Jones
 Day, and Keren Zwick and Tania Linares Garcia, National Immigrant
 Justice Center, with her on the briefs), on behalf of the Petitioner.

 Scott Stewart, Deputy Assistant Attorney General, Civil Division, U.S.
 Department of Justice, Washington, D.C. (Joseph H. Hunt, Assistant
 Attorney General, Civil Division; Claire L. Workman, Senior Litigation
 Counsel; Rosanne M. Perry, Trial Attorney, Office of Immigration
 Litigation, Civil Division, with him on the brief), on behalf of the
 Respondent.
                           _______________________



 ∗
      After oral argument, the Honorable Merrick B. Garland became the
 Attorney General of the United States. We thus substitute Attorney General
 Garland as the respondent.
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 2



 Before BACHARACH, PHILLIPS, and CARSON, Circuit Judges. ∗ ∗
                _________________________________

 BACHARACH, Circuit Judge.
                _________________________________

       Kelly Gonzalez Aguilar is a transgender woman from Honduras. She

 came to the United States and applied for asylum, withholding of removal,

 and deferral of removal. In support, Kelly claimed

       •      past persecution in Honduras from her uncle’s abuse,

       •      fear of future persecution from pervasive discrimination and
              violence against transgender women in Honduras, and

       •      likely torture upon return to Honduras.

       The immigration judge denied the applications and ordered removal

 to Honduras. In denying asylum, the immigration judge found no pattern or

 practice of persecution. Kelly appealed the denial of each application, and

 the Board of Immigration Appeals dismissed the appeal. The dismissal led

 Kelly to petition for judicial review.

       We grant the petition. On the asylum claim, any reasonable

 adjudicator would be compelled to find a pattern or practice of persecution

 against transgender women in Honduras.




 ∗∗
       The Honorable Monroe G. McKay participated on the panel, but he
 passed away during the pendency of the appeal. The Honorable Gregory A.
 Phillips replaced Judge McKay on the panel.

                                          2
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 3



 I.    Kelly fled Honduras and sought asylum in the United States.

       Kelly was born a male and named “Oscar” at birth. 1 From an early

 age, however, Oscar displayed many feminine qualities, creating tensions

 at home. These tensions flared when Oscar’s mother left for Mexico. When

 she left, Oscar went to live with his uncle, a violent man who often beat

 Oscar and expressed disgust for his feminine behavior. The uncle told

 Oscar that he was creating “bad luck for the family” and forced him to stop

 spending time on feminine activities, such as talking to girls and watching

 soap operas. R. at 106, 217. The uncle cut Oscar’s hair and beat him,

 calling him derogatory names and promising to “make him a man.” Id. at

 106, 218. Oscar’s sister intervened, but she too was beaten.

       When Oscar was twelve, he and his sister fled to Mexico to look for

 their mother. But Oscar and his sister suffered further abuse in Mexico,

 leading them to flee again—this time for the United States. While in the

 United States, Oscar publicly identified as a woman, changing her name to

 “Kelly,” taking hormonal treatments, and wearing female clothes.




 1
       Kelly uses feminine pronouns (she/her), and we use those pronouns
 for the time that she has publicly identified as a transgender woman.

      In describing Kelly during her early years as a boy named Oscar, we
 mean no disrespect. We do so for clarity: Kelly allegedly suffered because
 she was viewed as a boy who engaged in feminine activities.

                                        3
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022    Page: 4



       The government brought removal proceedings against Kelly, and she

 sought asylum, withholding of removal, and deferral of removal. At her

 hearing, Kelly explained her fear of returning to Honduras, describing life

 there as “very difficult” for transgender women. Id. at 107, 231. The

 immigration judge found Kelly’s testimony credible, but denied asylum,

 withholding of removal, and deferral of removal. She appealed, and a

 member of the Board of Immigration Appeals issued a brief order

 dismissing the appeal. On the asylum claim, the Board rejected Kelly’s

 claims of past persecution and a fear of future persecution.

 II.   We review the Board’s findings but can consult the immigration
       judge’s opinion.

       Though we review the Board’s order, we “may consult the

 [immigration judge]’s opinion to the extent that the [Board] relied upon or

 incorporated it.” Sarr v. Gonzales, 474 F.3d 783, 790 (10th Cir. 2007); see

 also Uanreroro v. Gonzales, 443 F.3d 1197, 1204 (10th Cir. 2006) (“We

 also look to the [immigration judge’s] decision in . . . cases where the

 [Board’s] reasoning is difficult to discern and the [immigration judge]’s

 analysis is all that can give substance to the [Board]’s reasoning in its

 order of affirmance.”). We consider the Board’s “factual findings [as]

 conclusive unless any reasonable adjudicator would be compelled to” reach

 a contrary conclusion. Dallakoti v. Holder, 619 F.3d 1264, 1267 (10th Cir.

 2010) (quoting Witjaksono v. Holder, 573 F.3d 968, 977 (10th Cir. 2009)).


                                        4
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 5



 III.   The Board erred in deeming Kelly ineligible for asylum.

        To obtain eligibility for asylum, an applicant must establish status as

 a refugee. Wiransane v. Ashcroft, 366 F.3d 889, 893 (10th Cir. 2004); 8

 U.S.C. § 1158(b)(1)(A). An applicant can obtain this status by proving past

 persecution or a well-founded fear of future persecution. Wiransane, 366

 F.3d at 893; 8 C.F.R. § 1208.13(b)(1), (2).

        A.    The Board had substantial evidence to deny Kelly’s claim of
              past persecution.

        Kelly argues that the Board should have found past persecution from

 her uncle’s beatings and her expulsion from a Honduran school.

        1.    The Board had substantial evidence to reject Kelly’s gender
              identity as a central reason for her uncle’s beatings.

        Kelly argues that her gender identity was a primary reason for her

 uncle’s beatings. The Board disagreed.

        To show past persecution, an applicant for asylum must establish

 membership in a particular social group that is “at least one central reason

 for” the persecution. 8 U.S.C. § 1158(b)(1)(B)(i); Dallakoti v. Holder, 619

 F.3d 1264, 1268 (10th Cir. 2010). The reason “cannot be incidental,

 tangential, superficial, or subordinate to another reason for harm.” Id.

 (quoting In re J-B-N- & S-M-, 24 I. & N. Dec. 208, 214 (BIA 2007)).

        The immigration judge found that Kelly’s gender identity was not a

 central reason for her uncle’s beatings:



                                        5
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 6



       [Kelly] states that her uncle was “physically abusive to my sister
       and I,” and that he “would hit us with his fists.” [R. at 319]
       (emphasis added). Even though [Kelly’s] sister was not a
       transgender woman, their uncle abused her the same as [Kelly].
       This indicates that [Kelly]’s transgender identity was not a
       “central reason” for her persecution. Instead, the facts suggest
       other factors—such as the financial burden [she] and her sister
       placed on their uncle, not to mention the generally brutish
       character of the uncle—were the central reasons underlying the
       harm they suffered in Honduras. See [id. at 320] (“After my
       mother stopped sending money, my uncle became frustrated and
       began to physically mistreat us even more.”).

 R. at 112–13. The Board upheld this finding. Id. at 4.

       This finding was supported by substantial evidence. Kelly points to

 evidence of the uncle’s slurs and threats, attributing his violence to disgust

 with Kelly’s feminine behavior. But other evidence suggested that the

 uncle would have abused Kelly anyway: the uncle abused not just Kelly but

 also her sister and brother, the uncle often resorted to violence when

 drunk, and the uncle became increasingly violent when he stopped getting

 money for Kelly’s care. A reasonable adjudicator could thus regard gender

 identity as subordinate or incidental to the uncle’s other reasons for

 beating Kelly. See Dallakoti, 619 F.3d at 1268. So we conclude that the

 Board had substantial evidence to reject Kelly’s claim of past persecution

 based on the uncle’s abuse.

       2.     In appealing to the Board, Kelly did not characterize her
              expulsion from school as past persecution.

       Kelly also alleges past persecution based on her expulsion from a

 Honduran school. We can consider this allegation only if Kelly exhausted

                                        6
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 7



 it when appealing to the Board. See Torres de la Cruz v. Maurer, 483 F.3d

 1013, 1018 (10th Cir. 2007) (concluding that an issue is exhausted only if

 it’s presented to the Board or otherwise addressed by the Board).

       Kelly did not present this theory to the Board, but she did refer to her

 Honduran education when stating that

       •       other students had called her “gay” and

       •       she’d been expelled for refusing to cut her hair or wear male
               clothing.

 R. at 31, 34. Despite these two references to harm at school based on her

 gender identity, Kelly never characterized the denial of educational access

 as persecution. So these two references did not present a distinct theory of

 past persecution involving the denial of education. See Garcia-Carbajal v.

 Holder, 625 F.3d 1233, 1237 (10th Cir. 2010) (Gorsuch, J.) (stating that

 exhaustion requires the noncitizen to “present the same specific legal

 theory to the [Board of Immigration Appeals] before he or she may

 advance it in court”) (emphasis in original).

                                      ** *

       Given the record as a whole, the Board had substantial evidence to

 find that Kelly had not shown past persecution on account of her gender

 identity. 2



 2
      The Board also concluded that the Honduran government was able
 and willing to protect children who are lesbian, gay, bisexual, transgender,
                                        7
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 8



       B.      The Board erred in rejecting Kelly’s claim based on a fear
               of future persecution.

       Kelly also claims a well-founded fear of future persecution in

 Honduras on account of her identity as a transgender woman. The Board

 rejected this claim, reasoning that Kelly had failed to show a pattern or

 practice of persecution against transgender adults in Honduras.

       1.      A well-founded fear of future persecution may come from a
               pattern or practice of persecution.

       To establish a well-founded fear, an applicant must show (1) “a

 genuine, subjective fear of persecution” that is (2) objectively reasonable

 based on “‘credible, direct, and specific evidence in the record.’”

 Wiransane v. Ashcroft, 366 F.3d 889, 893 (10th Cir. 2004) (quoting Yuk v.

 Ashcroft, 355 F.3d 1222, 1233 (10th Cir. 2004)). For the second element,

 an applicant must demonstrate a reasonable possibility of future

 persecution. Uanreroro v. Gonzales, 443 F.3d 1197, 1202 (10th Cir. 2006).

 The possibility can be reasonable even when the chance of future

 persecution is as low as 10 percent. INS v. Cardoza-Fonseca, 480 U.S. 421,

 440 (1987).

       Applicants may show that their fears are objectively reasonable based

 on membership in a group subject to “a pattern or practice” of persecution




 and intersex. R. at 4. We need not address this conclusion because Kelly’s
 claim of past persecution fails for other reasons.

                                        8
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 9



 in the country of removal. Woldemeskel v. INS, 257 F.3d 1185, 1190 (10th

 Cir. 2001); 8 C.F.R. § 1208.13(b)(2)(iii). A pattern or practice exists when

 the persecution is “systemic or pervasive.” Woldemeskel, 257 F.3d at 1191

 (quoting Makonnen v. INS, 44 F.3d 1378, 1383 (8th Cir. 1995)); In re

 A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005).

       2.     The Board found no pattern or practice of persecution.

       In rejecting Kelly’s claim of a well-founded fear, the Board upheld

 the immigration judge’s conclusion that Kelly had not demonstrated a

 pattern or practice of persecution against transgender individuals in

 Honduras. But the Board supplied no explanation. We can thus “consult[]

 the [immigration judge]’s more complete explanation.” Sidabutar v.

 Gonzales, 503 F.3d 1116, 1123 (10th Cir. 2007); see Part II, above.

       The immigration judge “recognize[d] that transgender women face

 hardships in Honduras,” but observed that the government had enacted

 anti-discrimination laws and prosecuted some individuals who had

 committed crimes against lesbian, gay, bisexual, and transgender

 individuals. R. at 114. Based on this observation, the immigration judge

 concluded that transgender individuals did not face “systemic or pervasive

 persecution.” Id. (quoting Woldemeskel, 257 F.3d at 1191).




                                        9
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 10



        3.    There is pervasive violence against transgender women in
              Honduras.

        The agency found that Kelly had not shown a pattern or practice of

  persecution against transgender individuals in Honduras. We disagree. The

  acts of violence are so widespread that any reasonable adjudicator would

  find a pattern or practice of persecution against transgender women in

  Honduras. See Doe v. Att’y Gen. U.S., 956 F.3d 135, 152 (3d Cir. 2020)

  (concluding that the Board erroneously failed to find a pattern or practice

  in Ghana of persecution against members of the lesbian, gay, bisexual,

  transgender, and intersex community); Bromfield v. Mukasey, 543 F.3d

  1071, 1078 (9th Cir. 2008) (concluding that the Board erroneously failed to

  find a pattern or practice of persecution against gay men in Jamaica).

        The record shows extensive evidence of widespread violence against

  transgender individuals in Honduras. See R. at 264 (2016 State Dep’t

  Report) (stating that “human rights problems” include violence and

  harassment against Hondurans who are lesbian, gay, bisexual, transgender,

  and intersex); id. at 708 (2015 State Dep’t Report) (same); id. at 354

  (Expert Declaration of Dr. Ubaldo Herrera Coello) (“[Lesbian, gay,

  bisexual, transgender, and intersex] individuals in Honduras are murdered,

  attacked, threatened, and intimidated at alarming rates, and often in brutal

  and/or public ways.”); id. (Expert Declaration of Dr. Ubaldo Herrera

  Coello) (stating that “gangs frequently target [lesbian, gay, bisexual,


                                        10
Appellate Case: 18-9570   Document: 010110663824    Date Filed: 03/29/2022   Page: 11



  transgender, and intersex] people . . . and subject them to physical and

  sexual violence, extortion, and forced labor, among other harms”); id. at

  543 (Inter-American Commission on Human Rights Report) (stating “that

  killings of [lesbian, gay, bisexual, and transgender] people . . . tend to go

  unpunished, and that such cases are tainted from the start by

  discriminatory stereotypes based on victims’ sexual orientation or gender

  identity or expression”); id. at 510 (Astraea Lesbian Foundation for Justice

  Report) (“[Lesbian, gay, bisexual, transgender, and intersex] individuals

  are particularly vulnerable to violence and death . . . .”); id. at 510–11

  (Astraea Lesbian Foundation for Justice Report) (stating that between 2009

  and 2013, the organization Cattraches recorded 120 violent deaths based

  on gender identity or sexual orientation); id. at 423 (translation of El

  Espectador article) (stating that Honduras had the highest rate of crimes

  against transgender individuals in the Northern Triangle region); id. at 467

  (Washington Blade article) (describing the murder of a Honduran

  transgender activist and reporting that that “more than 240 people from

  [Honduras’s lesbian, gay, bisexual, transgender, and intersex] community

  [were] murdered [from] 2008” to 2017).

        4.    Excerpts from the 2016 Country Report do not form a
              reasonable basis to question the pervasiveness of the
              persecution.

        The dissent draws on three statements found in the State

  Department’s 2016 Country Report:

                                        11
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022     Page: 12



        1.    Lesbian, gay, bisexual, transgender, and intersex groups have
              continued working with the government to address concerns
              about intimidation, fear of reprisal, and police corruption.

        2.    Honduras has added 30 new agents to investigate violence.

        3.    Law-enforcement officials are educating personnel to improve
              the effectiveness of responses to gender-based violence and
              violence against transgender persons.

  Dissent at 6–7; see R. at 297–98. These efforts do not provide a reasonable

  basis to doubt widespread persecution of transgender women in Honduras.

        The dissent cites the 2016 Country Report’s discussion of meetings

  between the government and lesbian, gay, bisexual, transgender, and

  intersex groups, stating that this discussion suggests “alleviation of the

  plight of transgender women in Honduras.” Dissent at 7. But these

  meetings confirmed the rampant violence. The cited excerpt states in its

  entirety:

              The law states that sexual orientation and gender identity
        characteristics merit special protection from discrimination and
        includes these characteristics in a hate crimes amendment to the
        penal code. Nevertheless, social discrimination against [lesbian,
        gay, bisexual, transgender, and intersex] persons was
        widespread. As of October the special prosecutor for human
        rights was investigating nine formal complaints                  of
        discrimination by members of the [lesbian, gay, bisexual,
        transgender, and intersex] community in previous years.
        Representatives of [nongovernmental organizations] that
        focused on the right to sexual diversity alleged that the [Military
        Police for Public Order] and other elements of the security forces
        harassed and abused members of the community. As of August
        the [nongovernmental organization] Colectivo Color Rosa
        reported 11 violent deaths of [lesbian, gay, bisexual,
        transgender, and intersex] persons, similar to levels in previous
        years. In October the Public Ministry reported records of 218

                                        12
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022    Page: 13



        cases of violent deaths of [lesbian, gay, bisexual, transgender,
        and intersex] individuals since 2009, of which 14 cases had
        resulted in convictions and 171 were still under investigation.
        [Nongovernmental organizations] also documented multiple
        instances of assaults and discrimination against members of the
        [lesbian, gay, bisexual, transgender, and intersex] community.

              On June 2, [lesbian, gay, bisexual, transgender, and
        intersex] activist and community leader Rene Martinez was
        killed. Martinez was an activist in the ruling National Party, the
        president of [a lesbian, gay, bisexual, transgender, and intersex]
        association in San Pedro Sula, the leader of a local community
        council, and a volunteer with a community-based violence
        prevention program. As of early August, the [Honduran National
        Police’s Violent Crimes Task Force] continued to investigate the
        case. It was uncertain whether his death was related to his
        [lesbian, gay, bisexual, transgender, or intersex] status or
        political activities.

              [Lesbian, gay, bisexual, transgender, and intersex] rights
        groups asserted that government agencies and private employers
        engaged in discriminatory hiring practices. [Lesbian, gay,
        bisexual, transgender, and intersex] groups continued working
        with the [Honduran National Police’s Violent Crimes Task
        Force], the Ministry of Security, and the Office of the Special
        Prosecutor for Human Rights to address concerns about
        intimidation, fear of reprisals, and police corruption.

  R. at 297. We do not see how this excerpt regarding meetings could lead an

  adjudicator to question the widespread nature of persecution against

  transgender individuals.

        The dissent also points to an observation in the 2016 Country Report

  that the Honduran government enlisted 30 more agents and undertook new

  educational programs. But the 2016 Country Report acknowledged that

        •     “[p]ervasive societal violence persisted” despite the
              governmental efforts and


                                        13
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 14



        •     “[o]ther serious human rights problems were widespread
              impunity due to corruption in the investigative, prosecutorial,
              and judicial systems, and excessive use of force and criminal
              actions by members of the security forces.”

  R. at 264. Given the Country Report’s assessment of the ongoing and

  pervasive societal violence—taking place with widespread impunity

  because of corruption in the Honduran government’s investigative,

  prosecutorial, and judicial systems—we do not see how a factfinder could

  reasonably question a pattern or practice of persecution based on the

  assignment of 30 more agents or new educational efforts.

        5.    Anti-discrimination laws in Honduras are ineffective in
              curbing the pervasive persecution of transgender women.

        “The record contains significant evidence that (1) contrary to the

  Board’s finding, de jure persecution does exist and (2) even if it did not,

  de facto persecution does.” Ali v. U.S. Att’y Gen., 931 F.3d 1327, 1335

  (11th Cir. 2019) (emphasis in original). Consideration of de facto

  persecution bears heavily on the existence of a pattern or practice. In

  considering de facto persecution, the immigration judge pointed to

  Honduras’s passage of laws designed to prevent discrimination against

  transgender individuals. R. at 114. But when determining whether the

  persecution is systemic or pervasive, we must consider the effectiveness of

  these measures. See Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1072

  (9th Cir. 2017) (en banc) (noting that adjudicators should “consider the

  difference between a country’s enactment of remedial laws and the
                                        14
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 15



  eradication of persecutory practices, often long ingrained in a country’s

  culture”); Bromfield v. Mukasey, 543 F.3d 1071, 1077–78 (9th Cir. 2008)

  (focusing consideration of a well-founded fear on how the government

  implements a statute rather than the existence of the statute). In our view,

  any reasonable adjudicator would have been compelled to regard the anti-

  discrimination laws inadequate to stem the widespread persecution against

  transgender women in Honduras.

        Despite the continued onslaught against transgender women in

  Honduras, the dissent points to the country’s laws as a basis to deny a

  pattern or practice of persecution. But the State Department concluded that

  the Honduran government had been ineffective in enforcing the statutory

  protections for individuals who are lesbian, gay, bisexual, or transgender.

  See R. at 303 (2016 State Dep’t Report) (“The government did not

  effectively enforce these laws and regulations.”); id. at 745 (2015 State

  Dep’t Report) (same); id. at 739 (2015 State Dep’t Report) (stating that

  there was “an apparent rollback of these protections in the new draft penal

  code”).

        The rest of the record echoes this conclusion, confirming the failure

  of the Honduran government to effectively enforce laws protecting

  individuals who are lesbian, gay, bisexual, or transgender. See id. at 526

  (Inter-American Commission on Human Rights Report) (stating that there

  is “an inadequate judicial response that fuels impunity, corruption, and

                                        15
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 16



  high levels of poverty and inequality”); id. at 514 (Astraea Lesbian

  Foundation for Justice Report) (“Holding the judicial system accountable

  for enforcing and applying the reformed law remains a major hurdle.”).

        6.    The Honduran government does not effectively prosecute
              crimes committed against transgender women.

        The immigration judge pointed not only to the anti-discrimination

  laws but also to the Honduran government’s prosecution of “individuals

  who commit crimes against the [lesbian, gay, bisexual, and transgender]

  community.” Id. at 114. In addressing these prosecutions, the immigration

  judge relied on a Country Report from the State Department, which had

  reflected “218 cases of violent deaths of [lesbian, gay, bisexual,

  transgender, and intersex] individuals since 2009, of which 14 cases had

  resulted in convictions and 171 [had remained] under investigation.” Id. at

  297 (2016 State Dep’t Report).

        But the 2015 Country Report concluded that the infrequent criminal

  prosecutions hadn’t diminished the abuses of human rights, adding that

  these abuses had continued with “widespread impunity”:

              The government took some steps to prosecute and punish
        officials who committed abuses, including arresting and
        charging members of Congress, judges, prosecutors, mayors and
        other local authorities, and police officers, but corruption,
        intimidation, and the poor functioning of the justice system
        contributed to widespread impunity. Civilian authorities arrested
        and investigated members of security forces alleged to have
        committed human rights abuses. Impunity, however, remained a
        serious problem, with prosecution in some cases of military and


                                        16
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 17



        police officials charged with human rights violations moving too
        slowly or remaining inconclusive.

  Id. at 708–09 (emphasis added); 3 see also id. at 739 (2015 State Dep’t

  Report) (stating “that 92 percent of crimes committed against [lesbian,

  gay, bisexual, transgender, and intersex] persons were not investigated”);

  accord id. at 544 (Inter-American Commission on Human Rights Report)

  (“[T]here are few prosecutions or convictions because the national

  investigation system lacks the necessary tools to recover evidence, and the

  judicial system does not provide effective protection for witnesses in cases

  involving violence against [lesbian, gay, bisexual, and transgender]

  people.”).

        Indeed, the record overwhelmingly shows that law-enforcement

  officers are frequently the perpetrators of violence against transgender

  women. See id. at 355 (Expert Declaration of Dr. Ubaldo Herrera Coello)


  3
        The dissent quotes the sentence stating that “authorities arrested and
  investigated members of the security forces alleged to have committed
  human rights abuses.” Dissent at 5. The surrounding sentences provided
  context. For example, right before this statement, the Country Report said:
  “The government took some steps to prosecute and punish officials who
  committed abuses, including arresting and charging members of Congress,
  judges, prosecutors, mayors and other local authorities, and police officers,
  but corruption, intimidation, and the poor functioning of the justice system
  contributed to widespread impunity.” R. at 708–09 (emphasis added). And
  right after the statement quoted by the dissent, the Country Report
  concluded: “Impunity, however, remained a serious problem, with
  prosecution in some cases of military and police officials charged with
  human rights violations moving too slowly or remaining inconclusive. Id.
  (emphasis added).

                                        17
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022     Page: 18



  (“[T]he authorities themselves have directly abused and discriminated

  against [lesbian, gay, bisexual, transgender, and intersex] communities . . .

  creat[ing] a widespread perception that the police constitute some of the

  greatest perpetrators of human rights abuses against [lesbian, gay,

  bisexual, transgender, and intersex] individuals in Honduras.”); id. at 535

  (Inter-American Commission on Human Rights Report) (“Trans women

  human rights defenders are also subjected to arbitrary arrest, extortion and

  threats from police officers.”). For example, an international commission

  observed that Honduran police were using a 2001 statute to arrest

  transgender women for immodesty, immorality, and disturbance of public

  tranquility:

        [L]egislation still exists in Honduras, which, in practice, creates
        situations that violate human rights, in particular to the
        detriment of transgender people. For example, the 2001 Police
        and Social Coexistence Act . . . facilitates police abuse and
        arbitrary detention of transgender people . . . . This law . . .
        gives police the authority to arrest anyone who “violates
        modesty, decency and public morals” or who “by their immoral
        behavior disturbs the tranquility of the neighbors.” Thus, it is
        indicated that transgender people, particularly transgender
        women, are at risk of being subjected to abuse and arbitrary
        arrest by the police . . . .

  Id. at 542–43 (Inter-American Commission on Human Rights Report)

  (footnotes omitted).




                                        18
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 19



        7.    The out-of-circuit opinions cited by the dissent do not
              address the effectiveness of Honduras’s protective measures.

        The dissent points not only to Honduras’s fruitless efforts but also to

        •     two unpublished opinions by the Eleventh and Third Circuits
              (Cazares-Zandre v. United States Attorney General, 791 F.
              App’x 96 (11th Cir. 2019) (per curiam) (unpublished) and
              Martinez-Almendares v. Attorney General, 724 F. App’x 168
              (3d Cir. 2018) (unpublished)) and

        •     a published Third Circuit opinion (Gonzalez-Posadas v.
              Attorney General United States, 781 F.3d 677 (3d Cir. 2015)).

  These opinions provide little guidance.

        The dissent relies largely on Cazares-Zandre v. United States

  Attorney General, 791 F. App’x 96 (11th Cir. 2019) (per curiam)

  (unpublished). But Cazares-Zandre didn’t address the merits of an asylum

  claim, which is all we are addressing here. There the Eleventh Circuit

  addressed an asylum claim, but only as to the applicant’s eligibility after a

  conviction. Id. at 101–03; see 8 U.S.C. § 1231(b)(3)(B)(ii). The court

  didn’t discuss the merits of the asylum claim, and the word “persecution”

  never appears in the opinion. See Cazares-Zandre, 791 F. App’x at 96–106.

        The discussion cited by the dissent instead addressed relief under the

  Convention Against Torture. Id. at 103–04. This distinction matters

  because the Convention Against Torture heightens the petitioner’s

  evidentiary burden. See Fuentes-Erazo v. Sessions, 848 F.3d 847, 852 (8th

  Cir. 2017) (noting that the Convention Against Torture involves a

  “generally more onerous standard than that for asylum or withholding of
                                        19
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 20



  removal”) (internal quotations & citation omitted). Because Cazares-

  Zandre involved the Convention Against Torture rather than asylum, the

  noncitizen had to prove that she would “‘more likely than not’ be tortured”

  in Honduras. 791 F. App’x at 103 (quoting 8 C.F.R. § 208.16(c)(2)). But

  Kelly was seeking asylum, so she needed only to show a reasonable

  possibility of persecution. INS v. Cardoza-Fonseca, 480 U.S. 421, 440

  (1987); see Part III(B)(1), above.

        The dissent points out that the Cazares-Zandre court relied on

  evidence of measures designed to protect Hondurans who are lesbian, gay,

  bisexual, and transgender. Despite the existence of those measures, our

  issue involves their effectiveness rather than the Honduran government’s

  good intentions. See, e.g., Bringas-Rodriguez v. Sessions, 850 F.3d 1051,

  1072 (9th Cir. 2017) (en banc) (explaining that a disconnect often exists

  between a country’s commitment to protect lesbian, gay, bisexual,

  transgender, or intersex individuals and the reality of persecution against

  those individuals). And as the dissent points out, the Eleventh Circuit’s

  unpublished opinion in Cazares-Zandre “acknowledged that civilians and

  government officials in Honduras have subjected [lesbian, gay, bisexual,

  and transgender] community members to horrible violence.” Dissent at 2

  n.1 (citing Cazares-Zandre, 791 F. App’x at 103–04).

        Though the Eleventh Circuit acknowledged horrible violence against

  individuals who were lesbian, gay, bisexual, or transgender, the narrow

                                        20
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 21



  issue in Cazares-Zandre was whether the petitioner could show a

  likelihood that she would personally experience torture upon her return to

  Honduras. Cazares-Zandre, 791 F. App’x at 104. Respectfully, we don’t

  think that this opinion bears in a meaningful way on the existence of a

  pattern or practice of persecution against transgender women in Honduras.

        The dissent also relies on the Third Circuit’s opinion in Martinez-

  Almendares v. Attorney General, 724 F. App’x 168 (3d Cir. 2018)

  (unpublished). As the dissent points out, the Third Circuit discussed the

  “troubling statistic that 92% of crimes against [lesbian, gay, bisexual, and

  transgender] individuals went unsolved due to inadequate investigation.”

  Id. at 172. The court discounted this statistic, reasoning that the petitioner

  had failed to “compare that statistic to the rate at which crimes against the

  general population were solved or investigated.” Id.

        This reasoning doesn’t relate to the systemic or pervasive nature of

  the persecution. Unlike the petitioner in Martinez-Almendares, Kelly

  presented evidence that Honduran law-enforcement officers had frequently

  engaged in the persecution of transgender individuals in Honduras. See

  Part III(B)(6), above. In the face of this frequent persecution, the Third

  Circuit’s reasoning suggests a general impotency of the Honduran

  government to combat crime.

        Finally, the dissent relies on Gonzalez-Posadas v. Attorney General

  United States, 781 F.3d 677 (3d Cir. 2015). There the Third Circuit

                                        21
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 22



  considered a claim of statutory withholding of removal, not asylum. Id. at

  680. So the petitioner had to prove that persecution was “more likely than

  not.” Id. at 684–88; see 8 C.F.R. § 1208.16(b)(2). Here, though, Kelly had

  to show only that her fear of persecution had been “well-founded.”

  Cardoza-Fonseca, 480 U.S. at 431; see Part III(B)(1), above.

        On top of the difference in issues, the Gonzalez-Posadas court

  pointed only to the existence of measures to investigate crimes, not the

  effectiveness of those measures. For example, the court relied on the

  Honduran government’s establishment of a special unit to investigate

  crimes against vulnerable groups as evidence that persecution was not

  “more likely than not.” Gonzalez-Posadas, 781 F.3d at 688. We too

  recognize that Honduras has enacted measures to combat crimes against

  vulnerable groups, including the transgender community. But the court

  didn’t suggest meaningful help from those measures.

        Neither Gonzalez-Posadas nor any of the other cited authorities point

  to any evidence suggesting that Honduras’s measures have slowed the

  widespread persecution of transgender women.

                                      ** *

        The record as a whole would have compelled any reasonable

  adjudicator to find a pattern or practice of persecution against transgender

  women in Honduras.



                                        22
Appellate Case: 18-9570   Document: 010110663824   Date Filed: 03/29/2022   Page: 23



  IV.   We remand for the Board to reconsider the applications for
        asylum, withholding of removal, and deferral of removal.

        Kelly applied not only for asylum but also for withholding of

  removal and deferral of removal. The Board rejected these applications

  based solely on Kelly’s ineligibility for asylum. But we conclude that

  Kelly is eligible for asylum. So we remand for the Board to reconsider not

  only the availability of asylum, but also the potential availability of

  withholding of removal and deferral of removal.

        Petition granted.




                                        23
Appellate Case: 18-9570     Document: 010110663824        Date Filed: 03/29/2022    Page: 24



  18-9570, Gonzalez Aguilar v. Garland

  CARSON, J. concurring in part and dissenting in part

        No one can question the suffering Petitioner Kelly Gonzalez Aguilar has

  experienced over the course of her life. Her tragic story evokes sympathy for her

  plight and, while I might decide this case differently than the immigration judge or

  the BIA, my de novo review of this petition matters not. Congress mandates that we

  reverse factual findings only when evidence is so compelling that no reasonable

  factfinder could find as the BIA did—a high bar indeed. In my opinion, the evidence

  is not so compelling. The perhaps unintended result of the majority opinion is a

  policy victory for certain asylum seekers. But in my opinion, one we should not

  award. That responsibility lies with the other branches of government.

        Let me start with where I and the majority agree—that no reversible error

  exists in the BIA’s finding that Petitioner failed to establish past persecution by her

  uncle based on her transgender identity and that we lack jurisdiction to consider

  Petitioner’s argument that school authorities persecuted her. I respectfully part ways

  with the majority when it comes to the question of future persecution.

        Having reviewed the entire record, substantial evidence supports the BIA’s

  determination that Petitioner failed to establish a well-founded fear of future

  persecution. I cannot agree with the majority that the documentary evidence of

  conditions in Honduras compels the conclusion that Petitioner has a well-founded

  fear of persecution because of her transgender identity. Record evidence shows that

  Honduras has responded to protect LGBT individuals, including enacting a law that
Appellate Case: 18-9570    Document: 010110663824        Date Filed: 03/29/2022    Page: 25



  made it a hate crime to discriminate against LGBT individuals, prosecuting those

  accused of killing LGBT individuals, training its national police force to protect

  LGBT individuals, and increasing the number of officers on its task force devoted to

  investigating these crimes. I would posit that’s something a reasonable jurist could

  hang her hat on to find that Petitioner does not have a well-founded fear of

  persecution.

         Indeed, the Third Circuit recently affirmed a BIA determination denying

  asylum to an LGBT individual from Honduras on a similar record. Martinez-

  Almendares v. Att’y Gen. U.S., 724 F. App’x 168, 172 (3d Cir. 2018) (unpublished).

  The court noted the points raised by the majority today—that the petitioner submitted

  evidence showing that Honduras struggles with violence and corruption and has a

  history of discrimination against LGBT individuals including that ninety-two percent

  of crimes against LGBT individuals went unsolved. Yet the Third Circuit

  acknowledged and accepted that the record also contained evidence that Honduras

  had recently added sexual identity as a protected class under anti-discrimination laws

  and that the Honduran courts have convicted individuals for crimes targeting LGBT

  individuals. 1 Id.


         1
           The Eleventh Circuit recently acknowledged that civilians and government
  officials in Honduras have subjected LGBT community members to horrible
  violence. See Cazares-Zandre v. U.S. Att’y Gen., 791 F. App’x 96, 103–04 (11th
  Cir. 2019) (unpublished) (examining a record for an LGBT individual seeking
  Convention Against Torture (“CAT”) relief from Honduras and noting that the record
  with similar information did not compel reversal). But just as here, the record
  showed the government has acted to protect LGBT individuals. Id. In another case,
  the Third Circuit held that documentary evidence—again mirroring the evidence
                                             2
Appellate Case: 18-9570    Document: 010110663824        Date Filed: 03/29/2022    Page: 26



        Given that other reasonable jurists throughout the country have affirmed

  similar BIA decisions with similar evidence in the record, how does the majority

  reach a different result? First, the majority reweighs the evidence, and second, it

  disregards portions of the State Department’s Country Report to suggest the

  Honduran government is unwilling or unable to protect its citizens.


  here—did not compel the conclusion that a systematic, pervasive, or organized
  pattern or practice of persecution of LGBT persons existed in Honduras—
  undermining the majority’s assertion that any reasonable adjudicator would have
  determined that Petitioner had a well-founded fear of future persecution that the
  Honduran government cannot control. See Gonzalez-Posadas v. Att’y Gen. U.S., 781
  F.3d 677, 687–88 (3d. Cir. 2015) (internal quotation marks omitted) (noting record
  evidence in a withholding of removal case about the Honduran government
  establishing a special unit to investigate crimes against LGBT persons and other
  vulnerable groups did not compel the conclusion that a systematic, pervasive, or
  organized pattern of persecution existed).
         The majority believes these citations to Cazares-Zandre and Gonzalez-Posadas
  are inapplicable because those cases involved a different burden on the petitioner
  from this case. True enough. But the courts in those cases viewed a record the
  majority today says a reasonable adjudicator could not view as showing Honduras
  willing and able to protect LGBT individuals. Specifically, the records indicated
  Honduras took recent action to protect LGBT individuals by enacting hate crime
  laws, prosecuting perpetrators accused of killing LGBT individuals, training national
  police force members to protect the LGBT community and increasing the number of
  officers to investigate LGBT crimes. And those courts concluded this evidence did
  not compel a conclusion that a pattern or practice of persecution or a likelihood of
  torture of LGBT persons occurs in Honduras. See Gonzalez-Posadas, 781 F.3d at
  688 (concluding that the evidence did not compel the conclusion that petitioner was
  more likely than not to suffer persecution on account of his sexual orientation in light
  of the Honduran government establishing a special unit in the attorney general’s
  office to investigate crimes against LGBT persons and other vulnerable groups and
  that the record did not “compel the conclusion that there is a ‘systematic, pervasive,
  or organized’ pattern or practice of persecution of LGBT persons in Honduras”);
  Cazares-Zandre, 791 F. App’x at 103–04 (stating that the record did not compel a
  finding that the petitioner was more likely than not to be tortured by or with the
  acquiescence of a government official if deported to Honduras despite record
  evidence that both civilians and government officials had subjected members of the
  LGBT community in Honduras to horrible violence).
                                             3
Appellate Case: 18-9570    Document: 010110663824        Date Filed: 03/29/2022    Page: 27



        When the majority claims that the BIA disregarded uncontradicted evidence

  that transgender women in Honduras continue to face persecution despite government

  protections, it misreads the record and, as a result, reweighs the evidence.

  Undisputedly the record contains evidence showing violence against transgender

  women in Honduras. But the immigration judge acknowledged the evidence that

  transgender women face “widespread social discrimination” and are “among the most

  vulnerable to violence in Honduras.” At the same time, the immigration judge

  considered the number of investigations into crimes against LGBT individuals and

  the resulting number of prosecutions. Although the immigration judge noted that the

  Honduran government was not able to successfully prosecute all perpetrators of

  crimes against the LGBT community, the immigration judge nevertheless found that

  “the legislative efforts to ensure LGBT rights—including protections for transgender

  women—reveal that there is ‘not systemic or pervasive persecution’ of transgender

  individuals in Honduras.” And that finding does not contradict other decisions.

        The majority also contends that the documentary evidence—including the

  Country Report—“overwhelmingly” points to the Honduran government’s inability

  to prevent widespread discrimination against transgender women—a novel

  conclusion, but one it must make to overturn the BIA. See Martinez-Almendares,

  724 F. App’x at 172. The Eleventh Circuit has said that the Honduras “Country

  Report taken as a whole provides substantial evidence to support the BIA and IJ’s

  finding that there is no pattern or practice of persecution of LGBT persons in



                                             4
Appellate Case: 18-9570       Document: 010110663824    Date Filed: 03/29/2022    Page: 28



  Honduras.” 2 Euceda v. U.S. Att’y Gen., 491 F. App’x 163, 166 (11th Cir. 2012)

  (unpublished). The majority quotes snippets of both the 2015 and 2016 Honduras

  Country Reports but disregards the reports as a whole. Undisputedly, the Country

  Reports mention that transgendered individuals face violence and harassment. But

  the Country Reports also explain that the Honduran government “took steps to

  prosecute and punish officials who committed abuses, including arresting and

  prosecuting members of congress, judges, prosecutors, police officers, mayors, and

  other local authorities.” The Reports also mention that “authorities arrested and

  investigated members of the security forces alleged to have committed human rights

  abuses.” True, some prosecutions moved slowly or failed to lead to a conviction.

  But the majority disregards evidence of the Honduran government’s willingness and

  ability to protect its citizens.

         In addressing the dissent, the majority appears to acknowledge the evidence

  that the Honduran National Police has assigned 30 new agents to the violent crime



         2
          Again, the majority takes issue with the fact that Euceda required the
  petitioner bear a different burden than the burden here. Regardless of that fact, the
  Eleventh Circuit concluded that the Honduras Country Report provided substantial
  evidence of no pattern or practice of persecution of LGBT persons in Honduras. The
  majority also contends that the 2010 report relied on in Euceda may or may not
  resemble the 2015 and 2016 Country Reports in evidence in this case. True, we do
  not have the 2010 Country Report before us. But the Eleventh Circuit stated that the
  2010 report provided specific examples showing that the government has prosecuted
  both police officers and private persons who committed acts of violence against the
  LGBT community. Euceda, 491 F. App’x at 166. The 2015 and 2016 reports go
  even further in stating that Honduras prosecuted and punished members of congress,
  judges, prosecutors, police officers, mayors, and other local authorities. Prosecution
  and punishment suggest both a willingness and an ability to control persecution.
                                            5
Appellate Case: 18-9570     Document: 010110663824        Date Filed: 03/29/2022       Page: 29



  task force, which is investigating homicides of members of the LGBTI community;

  and taken steps to educate personnel to respond more effectively to cases of gender-

  based violence and violence against LGBTI persons. But rather than view the record

  with an eye towards examining whether reasonable, substantial, and probative

  evidence supports the factual determinations, the majority dismisses the evidence

  only to state that the record suggests that the Honduran government’s efforts have not

  made a difference. In its opinion, these efforts just aren’t weighty enough and that no

  reasonable adjudicator could view the evidence in the record as the immigration

  judge, BIA, Third Circuit, or I have. 3 I would suggest the majority look to the

  evidence in the Country Report that Honduras is prosecuting its judges, politicians,

  and security forces that engage in human rights violations. See Rojas v. I.N.S., 937

  F.2d 186, 190 n.1 (5th Cir. 1991) (noting that the United States Department of State

  is “the most appropriate and perhaps the best resource the [BIA] could look to in

  order to obtain information on political situations in foreign nations”); see also

  Reyes-Sanchez, 369 F.3d 1239, 1243 (11th Cir. 2004) (concluding the immigration

  judge and the BIA could “rely heavily on” the State Department’s country report). In



        3
           The Third Circuit’s opinion demonstrates that reasonable jurists could debate
  whether the evidence in the record supports the factual determinations. See Wilson
  v. Sec’y Pa. Dep’t of Corr., 782 F.3d 110, 115 (3d Cir. 2015) (holding that a
  conflicting decision from another circuit “demonstrates that the issue [the petitioner]
  presents is debatable among jurists of reason” (internal quotation marks omitted));
  see also United States v. Crooks, 769 F. App’x 569, 572 (10th Cir. 2019)
  (unpublished) (citing cases for the proposition that where another circuit opposes our
  view, the issue is debatable).

                                              6
Appellate Case: 18-9570    Document: 010110663824        Date Filed: 03/29/2022    Page: 30



  response, the majority cites to pages 303 and 745 of the record to argue that the State

  Department has described prosecutions as few and ineffective. Those sections of the

  2015 and 2016 Country Report discuss “Worker Rights,” and in particular,

  discrimination with respect to employment and occupation. More relevant to the case

  before us are pages 297 and 298 of the 2016 Country Report, which discuss “Acts of

  Violence, Discrimination, and Other Abuses Based on Sexual Orientation.” That

  section of the report acknowledges that LGBTI groups assert that government

  agencies and private employers engage in discriminatory hiring practices, but that

  LGBTI groups “continued working with the VCTF, the Ministry of Security, and the

  Office of the Special Prosecutor for Human Rights to address concerns about

  intimidation, fear of reprisals, and police corruption.” That section also mentions

  thirty new agents to investigate such violence. Additionally, the section mentions the

  work law enforcement took to educate personnel to respond more effectively to cases

  of gender-based violence and violence against LGBTI persons. Again, this evidence

  suggests alleviation of the plight of transgender women in Honduras.

        I agree with the BIA that the record does not compel the conclusion that a

  systematic, pervasive, or organized pattern or practice of persecution of LGBT

  persons exists in Honduras. No doubt a person could view the record before us

  differently—the majority does so today—and I might on de novo review. To be sure,

  the record contains evidence showing that Honduras could do better in its

  enforcement of its laws, but that does not mean we may disregard the evidence the

  immigration judge considered in reaching its conclusion. Indeed, we must uphold the

                                             7
Appellate Case: 18-9570    Document: 010110663824       Date Filed: 03/29/2022      Page: 31



  BIA’s decision when substantial evidence supports it. Escobar-Hernandez, 940 F.3d

  at 1361. And “reasonable, substantial and probative evidence” supports the BIA’s

  conclusion that the Honduran government protects transgender women and that those

  women do not face a pattern or practice of persecution by the government or others

  the government is unwilling or unable to control. “It is not our prerogative to

  reweigh the evidence, but only to decide if substantial evidence supports the

  [immigration judge’s] decision.” Yuk v. Ashcroft, 355 F.3d 1222, 1236 (10th Cir.

  2004). Because I cannot say that any reasonable adjudicator would be compelled to

  reject the immigration judge’s findings, I respectfully dissent and would deny

  Petitioner’s petition for review and dissolve the stay on removal entered by this Court

  on December 17, 2018.




                                             8